Citation Nr: 0724464	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently 10 percent disabling.

3.  Entitlement to a compensable disability evaluation for a 
scar over the lumbar spine, a residual of a herniated nucleus 
pulposus discectomy.

4.  Entitlement to an increased rating for a depressive 
disorder not otherwise specified, currently 50 percent 
disabling.

5.  Entitlement to an increased rating for residuals of a 
discectomy for a herniated nucleus pulposus, currently 40 
percent disabling.

6.  Entitlement to a compensable disability evaluation for 
allergic rhinitis.

7.  Entitlement to a compensable disability evaluation for a 
residual appendectomy scar.

8.  Entitlement to a compensable disability evaluation for 
residuals of a left foot fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran performed verified active duty service from 
January 1980 to October 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and January 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  

For the reason outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

Audiometric test results obtained during examinations by VA 
audiologists correspond to a numeric designation of no 
greater than III for each ear.

CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for a bilateral hearing 
loss in November 1999 and the current non-compensable 
evaluation was assigned, effective November 1, 1999.  

Pertinent case law provides that disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

In the veteran's case, audiometric testing conducted at a 
September 2003 VA examination showed puretone thresholds of 
5, 5, 65, and 65 decibels in the right ear; and puretone 
thresholds of 5, 10, 70, and 65 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The average 
losses were 35 decibels for the right ear and 37.5 decibels 
for the left ear.  Speech recognition ability was 78 percent 
in the right ear and 80 percent in the left ear.  

Thereafter, audiometric testing conducted at a July 2005 VA 
examination showed puretone thresholds of 5, 10, 70, and 70 
decibels in the right ear; and puretone thresholds of 10, 10, 
70, and 70 decibels in the left ear, at 1000, 2000, 3000, and  
4000 Hertz, respectively.  The average losses were 38.75 
decibels for the right ear and 40 decibels for the left ear.  
Speech recognition ability was 92 percent in the right ear 
and 88 percent in the left ear.

With application of the above test results to 38 C.F.R. § 
4.85, Tables VI-VII, the veteran's right and left ear hearing 
losses, at their very worst, are each assigned a numeric 
designation of III.  These test scores result in the 
appellant's bilateral hearing loss being rated as 
noncompensably disabling under Diagnostic Code 6100.  See 38 
C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  

As is apparent from the results set out above, the veteran 
did not have thresholds of 55 decibels or more at each of the 
four specified frequencies (1,000, 2,000, 3,000,  and 4,000 
Hertz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hertz and 70 decibels or more 
at 2,000 Hertz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Therefore, a compensable rating is not 
warranted under these rating criteria.

The Board acknowledges that the September 2003 and July 2005 
VA examiners did not review the claims file.  The Board, 
however, finds that there is no evidence of record contrary 
to the RO's denial of a compensable rating for bilateral 
hearing loss.  Moreover, the veteran's hearing loss has been 
continuously rated as zero percent disabling since the 
assignment of an initial disability rating in 1999.  VA 
treatment records from March 2000 to November 2005, as well 
as March 2004 treatment records from Southeastern Regional 
Medical Center and Duke University Medical Center provide no 
basis to challenge the current rating assigned or to 
challenge the sufficiency of the VA examinations.  The Board 
therefore finds that a decision is warranted at this time.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in June 2005 
correspondence of the information and evidence needed to 
substantiate and complete the claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.


ORDER

Entitlement to a compensable disability evaluation for 
bilateral hearing loss is denied.


REMAND

The January 2006 rating decision assigned a 10 percent rating 
for residuals of a left ankle fracture, effective March 2005; 
granted service connection for a scar over the lumbar spine, 
a residual of a herniated nucleus pulposus discectomy, and 
assigned a zero percent rating effective March 2005; denied 
an increased rating for depressive disorder not otherwise 
specified; denied an increased rating for residuals of a 
herniated nucleus pulposus discectomy; and denied compensable 
ratings for allergic rhinitis, a residual appendectomy scar, 
and for residuals of a left foot fracture.

The veteran filed a notice of disagreement in February 2006.  
The RO has, however, yet to issue a statement of the case 
that is responsive to this notice of disagreement.  Where a 
notice of disagreement has been submitted, the veteran is 
entitled to a statement of the case.  38 C.F.R. § 19.26 
(2006).  The failure to issue a statement of the case is a 
procedural defect mandating a remand.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The Board acknowledges the RO's February 2006 letter which 
appears to have been issued in light of 38 C.F.R. § 19.26 
(2006).  Significantly, however, the Board finds no ambiguity 
in the appellant's February 2006 statement which required any 
clarification.  The statement, "I disagree with my last 
rating decision" must be read in the light most favorable to 
the veteran, i.e., that he disagreed with all of the actions 
taken by the RO in the January 2006 rating decision which was 
the "last rating decision."  

The Board further acknowledges the representative's August 
2006 letter.  Yet, in light of Manlincon the provisions 
pertaining to 38 C.F.R. § 20.204 (2006) must be complied with 
in order to withdraw a claim which the Court, under 
Manlincon, has directed the Board to remand if a statement of 
the case has not been issued.  Whether the Board has 
jurisdiction over an issue referenced in a notice of 
disagreement is no longer a matter in dispute in light of 
Manlincon and its progeny.  

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case 
responding to the February 2006 notice of 
disagreement which addresses all issues 
adjudicated in the January 2006 rating 
decision.  Where the January 2006 rating 
decision granted service connection it 
must be assumed that the veteran is 
disagreeing with the rating and the 
effective date assigned.  Likewise, where 
the January 2006 rating decision granted 
an increase rating it must be assumed 
that the veteran is disagreeing with the 
rating and the effective date assigned.  
The appellant and his representative are 
advised that they will have sixty days 
from the date of mailing of the statement 
of the case to submit a substantive 
appeal as to those issues.  The RO should 
take any appropriate and necessary action 
as to these issues under the VCAA.  The 
RO should also undertake any other action 
as to any issue on appeal otherwise 
necessary in the development of that 
appeal.  38 C.F.R. § 19.26.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


 Department of Veterans Affairs


